DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office action is in reply to the application filed on 02 March 2021.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 03 March 2021 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims are analyzed to determine whether the claims fall within the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. 
In the instant case, claims 1-7 are directed to method (i.e. a process) claims 8-14 are directed to a system (i.e. machine), and claims 15-20 are directed to a computer program product (i.e. manufacture). Thus, these claims fall within one of the four statutory categories. Nonetheless, the claims fall within the judicial exception of an abstract idea.
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claim 1 recites in part, determining a correlation between the one or more parameter readings and one or more properties of the one or more consumer products; receiving feedback on the one or more consumer products from one or more users; and providing one or more recommendations based on the feedback received and the correlation between the one or more parameter readings and the one or more properties of the one or more consumer products.
Claim 8 recites in part, determining a correlation between the one or more parameter readings and one or more properties of the one or more consumer products; receiving feedback on the one or more consumer products from one or more users; and providing one or more recommendations based on the feedback received and the correlation between the one or more parameter readings and the one or more properties of the one or more consumer products
Claim 15 recites in part, determining a correlation between the one or more parameter readings and one or more properties of the one or more consumer products; receiving feedback on the one or more consumer products from one or more users; and providing one or more recommendations based on the feedback received and the correlation between the one or more parameter readings and the one or more properties of the one or more consumer products.
The claimed limitations as drafted are directed to a method of managing commercial activities because the claim limitations are directed to a process of providing recommendations to a user based on analyzing information about the consumer product(s) and user feedback. The mere nominal recitation of one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution to perform the claimed steps does not ta take the claims out of the methods of organizing human activity grouping. Therefore, the claims recite an abstract idea.
Dependent claims 3-7, 10-14 and 17-20 reiterate the same method of organizing human activity as above with further embellishments such as wherein the correlation between the one or more parameter readings and the one or more properties of the one or more consumer products is determined using a machine learning model; wherein providing the one or more recommendations based on the feedback received from the one or more users further comprises: identifying one or more parameter adjustments that correspond to one or more adjustments in the one or more properties of the one or more consumer products that align with the feedback received from the one or more users; and providing the one or more parameter adjustments to a producer of the one or more consumer products; wherein the one or more parameter adjustments are based on local preferences, wherein the local preferences are determined from one or more users of a specific region; identifying a recommended consumer product for a user using a machine learning model; displaying the recommended consumer product to the user; receiving feedback from the user on the recommended consumer product, wherein the feedback received from the user is stored in a customer preference database; and retraining the machine learning model based on the feedback received from the user on the recommended consumer product; wherein displaying the recommended product to the user further comprises: displaying a timeline to the user, wherein the timeline is a period of time in which the recommended consumer product is suitable to the user based on a consumer preference database.
The dependent claims are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 8 and 15.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. Claims 1-20 recite additional elements including: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution. In light of the Specification, there is no indication that the claimed steps performed by the processors require any specialized computer hardware or particular machine, or invoke any inventive programming. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality.  In this case, the claims merely involve automated steps executed by “processors” at a high-level of generality with no technical improvement to the functioning of the computer elements or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). 
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the  invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, process, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
At best, the additional elements merely pertain to using the processors, devices, network, engines as tools to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving, storing, determining, and outputting data) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
Claims 1, 2, 9, 8, 15 and recite additional elements including, performing one or more parameter readings of one or more consumer products and storing the one or more parameter readings on a blockchain (claims 1, 8 and 15) and wherein the one or more parameter readings are performed using a sensor of an IoT device, and wherein the IoT device transmits the one or more parameter readings to the blockchain (claims 2, 9 and 16). The performing and storing steps are recited at a high level of generality and amount to mere data gathering and storage which the courts have found to be insignificant extra-solution activity (See MPEP §2106.05(g)).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As a whole, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. The additional elements recited above are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the computing components are being used as tools to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”). 
For the performing and storing steps that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. See MPEP 2106.05(d).  The legal precedent in Symantec, Content Extraction and Transmission, LLC v. Wells Fargo Bank, Versata  Dev. Group, Inc. v. SAP Am., Inc. and OIP Techs court decisions cited in MPEP §2106.05(d)(II) indicated that receiving or transmitting data over a network, electronically scanning or extracting data and storing, retrieving information in memory are a well-understood, routine, and conventional functions when claimed in a generic manner, as is the case here.  
Considered as an ordered combination, the system components of the claims add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis-access/display is equally generic and conventional or otherwise held to be abstract. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction); Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract); Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. 
Thus, after considering all claim elements, both individually, in combination and in ordered combination, it has been demonstrated that claims 1-20 as a whole are not sufficient to transform the abstract idea into a patent-eligible  invention since the claim limitations fail to integrate the judicial exception into a practical application nor amount to significantly more than an abstract idea. Accordingly, claims 1-20 are directed to non-statutory and ineligible subject matter under 35 U.S.C. §101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 11, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al (US 2018/0285810 A1) in view of Violino, Simona et al. “Internet of Beer: A Review on Smart Technologies from Mash to Pint.” Foods (Basel, Switzerland) vol. 9,7 950. 17 Jul. 2020, doi:10.3390/foods9070950 (hereinafter “Violino”).
Claims 1, 8 and 15: Ramachandran discloses a method for cultivation feedback, a computer system for cultivation feedback, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising, and a computer program product for consumer feedback, comprising: one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising (see [0024-0026]: ROM, RAM, and HD are tangible computer readable medium for storing computer-executable instructions executable by the CPU):
performing one or more parameter readings of one or more consumer products and storing the one or more parameter readings on a blockchain (see [0033]:  Blockchain, sensors and the internet of things (loT) concept complement each other, filling in each other’s' weaknesses to provide a robust solution set. [0040] In some embodiments, the blockchain can support multiple types of data, such as: real-time data points (e.g., ambient temperature according to a sensor, ambient humidity according to a sensor, etc.), manually entered information (e.g., genomic information about the seed, information about a famer and/or farm practices, etc.), and/or proprietary encrypted information (e.g., food preparation process)); 
determining a correlation between the one or more parameter readings and one or more properties of the one or more consumer products (see [0150]: the taste of tomatoes can be correlated to environmental conditions. FIG. 10 is a 3D plot illustrating some environmental conditions (temperature, light, humidity) for a given number of tomatoes. Since the system includes data regarding the taste of the tomatoes).
Ramachandran discloses at [0043]: Participants in the chain are able to improve their processes, first within their own operation, and second, in their interactions and cooperation with other actors. The data sets collected can improve individual actor's operations by exposing inefficiencies and revealing insights that have not previously been recorded. For example, temperature and humidity monitoring during the transportation of a given food source can alert actors of improper handling or packing, causing the formation of a hot spot in the truck. In another example, the monitoring of moisture in a farm could help optimize water use via an irrigation system. Additionally, the creation of holistic data sets allows longitudinal correlations between events and variables both upstream and downstream. For example, new shelf life predictions can be conducted given a baseline of prior environmental conditions, allowing for more accurate estimation of lifespan and the creation of new best practices. Ramachandran also discloses at [0161]: feedback from end-users back to the supply chain is allowed.
Ramachandran does not expressly disclose receiving feedback on the one or more consumer products from one or more users; and providing one or more recommendations based on the feedback received and the correlation between the one or more parameter readings and the one or more properties of the one or more consumer products but Violino which also discloses a method and system of using IoT sensors and blockchain technology to drive efficiency, productivity, quality, and safety teaches, receiving feedback on the one or more consumer products from one or more users; and providing one or more recommendations based on the feedback received and the correlation between the one or more parameter readings and the one or more properties of the one or more consumer products (see page 12: Oracle claims their Blockchain Applications can enhance traceability and transparency throughout the value chain. The application includes a set of services enabling end-to-end traceability of goods and transactions in the supply chains, product genealogy and provenance, monitoring and tracking the temperature along the whole supply chain, creating recommendations to optimize processes, and much more [73]. Kyle Bozicevic, Alpha Acid Brewing Company owner said “With Oracle Blockchain solutions, we can track materials and ingredients from our suppliers and analyze sensor data from the production process. Oracle Blockchain Platform tracks where we are getting the highest quality hops, malt, and yeast, and enables us to create a strong narrative around our products” [74] so the system help as well in creating a storytelling to enhance the marketed products. In addition, the consumer can read all the information with a smartphone scanning a QR-code and give a feedback helpful to identify and solve problems where and when he is not satisfied with the product).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to include in the method and system of Ramachandran, receiving feedback on the one or more consumer products from one or more users; and providing one or more recommendations based on the feedback received and the correlation between the one or more parameter readings and the one or more properties of the one or more consumer products as taught by Violino in order to “improve profits, optimize product quality and transparency towards consumers” (Violino, page 12).
Claims 2, 9 and 16: The combination of Ramachandran and Violino discloses the claimed invention as applied to claims 1, 8 and 15 above. Ramachandran further teaches, wherein the one or more parameter readings are performed using a sensor of an IoT device, and wherein the IoT device transmits the one or more parameter readings to the blockchain (see [0031]: creating an internet of food using sensors and other data sources. The solution described provides an infrastructure to which data can be collected in the food supply chain and recorded in a blockchain ledger, shared in the food supply chain, and validated while data privacy and security is maintained).  
Claims 4, 11 and 18: The combination of Ramachandran and Violino discloses the claimed invention as applied to claims 1, 8 and 15 above. Violino further teaches, wherein providing the one or more recommendations based on the feedback received from the one or more users further comprises: identifying one or more parameter adjustments that correspond to one or more adjustments in the one or more properties of the one or more consumer products that align with the feedback received from the one or more users; and providing the one or more parameter adjustments to a producer of the one or more consumer products (see page 12: The application includes a set of services enabling end-to-end traceability of goods and transactions in the supply chains, product genealogy and provenance, monitoring and tracking the temperature along the whole supply chain, creating recommendations to optimize processes, and much more [73]. Kyle Bozicevic, Alpha Acid Brewing Company owner said “With Oracle Blockchain solutions, we can track materials and ingredients from our suppliers and analyze sensor data from the production process. Oracle Blockchain Platform tracks where we are getting the highest quality hops, malt, and yeast, and enables us to create a strong narrative around our products” [74] so the system help as well in creating a storytelling to enhance the marketed products. In addition, the consumer can read all the information with a smartphone scanning a QR-code and give a feedback helpful to identify and solve problems where and when he is not satisfied with the product [75]).

Claim(s) 3, 6, 7, 10, 13, 14, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran and Violino as applied to claims 1, 8, and 15 above, and further in view of Cella et al (US 2021/0133670 A1).
Claims 3, 10 and 17: The combination of Ramachandran and Violino discloses the claimed invention as applied to claims 1, 8 and 15 above. Ramachandran and Violino do not expressly disclose the following limitations but Cella in the same field of endeavor teaches, wherein the correlation between the one or more parameter readings and the one or more properties of the one or more consumer products is determined using a machine learning model (see [0429]: a semi-sentient problem recognition system may include a machine learning/artificial intelligence prediction of a correlated pain point further along a supply chain due to a detected pain point, such as a risk and/or need for overtime, expedited shipping, discounting goods prices, and the like. [0430] In embodiments, a machine learning/artificial intelligence system may process outcomes, parameters, and data collected from a set of data sources relating to a set of value chain entities and activities to detect at least one pain point selected from the list of pain points consisting of late shipment, damaged container, damaged goods, wrong goods, customs delay, unpaid duties, weather event, damaged infrastructure, blocked waterway, incompatible infrastructure, congested port, congested handling infrastructure, congested roadway, congested distribution center, rejected goods, returned goods, waste material, wasted energy, wasted labor force, untrained workforce, poor customer service, empty transport vehicle on return route, excessive fuel prices, excessive tariffs, and the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ramachandran and Violino with the system and method of wherein the correlation between the one or more parameter readings and the one or more properties of the one or more consumer products is determined using a machine learning model as taught by Cella because it would “facilitate learning problem state factors” (Cella, [0423]).
Claims 6, 13 and 19: The combination of Ramachandran and Violino discloses the claimed invention as applied to claims 1, 8 and 15 above. Ramachandran and Violino do not expressly disclose the following limitations but Cella in the same field of endeavor teaches, identifying a recommended consumer product for a user using a machine learning model; displaying the recommended consumer product to the user; receiving feedback from the user on the recommended consumer product, wherein the feedback received from the user is stored in a customer preference database; and retraining the machine learning model based on the feedback received from the user on the recommended consumer product (see [0660]:  the adaptive intelligent systems layer 614 may further include a set of process automation facilities 14402 that provide automated recommendations for a set of value chain process tasks MPVC1102 that provide automated recommendations for a set of value chain processes based on processing current status information, a set of application outputs and/or a set of outcomes. In another example, the process automation facilities 14402 may utilize deep learning to observe interactions such as deep learning on outcomes to learn to recommend decisions or tasks that produce a highest return on investment (ROI) or other outcome-based yield. The process automation facilities 14402 may be used to provide collaborative filtering such as look at a set of experts that are most similar in terms of work done and tasks completed being most similar. For example, the underlying software may be used to find customers similar to another set of customers to sell to, make a different offering to, or change price accordingly. In general, given a set of underlying pattern data, contextually, about a customer segment, purchasing patterns may be determined for that customer segment such as knowledge of cost and pricing patterns for that customer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ramachandran and Violino with the system and method identifying a recommended consumer product for a user using a machine learning model; displaying the recommended consumer product to the user; receiving feedback from the user on the recommended consumer product, wherein the feedback received from the user is stored in a customer preference database; and retraining the machine learning model based on the feedback received from the user on the recommended consumer product in order to “recommend decisions or tasks that produce a highest return on investment (ROI)” (Cella, [0660]).
Claims 7, 14 and 20: The combination of Ramachandran and Violino discloses the claimed invention as applied to claims 6, 13 and 19 above. Ramachandran further teaches, wherein displaying the recommended product to the user further comprises: displaying a timeline to the user, wherein the timeline is a period of time in which the recommended consumer product is suitable to the user based on a consumer preference database (see Fig. 17: The dashboard includes various information about the produce, including the quantity (by weight), the harvest date, a quality score, and a taste indicator (showing scores of acidity, sweetness, and saltiness). The dashboard also includes various information about the farm, including the location, owner, and plot name. The bottom portion of the dashboard page shows information relating to the product distribution. The distribution information shows when the produce was picked up and when it was delivered. The distribution information includes a timeline showing stops at a distribution center and warehouse, including the total miles between each stop and the relevant dates and times).

Claims 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran and Violino as applied to claims 4, and 8 above, and further in view of DeAngelis et al (US 2014/0289012 A1).
Claims 5 and 12: The combination of Ramachandran and Violino discloses the claimed invention as applied to claims 1, 8 and 15 above. Ramachandran and Violino do not expressly disclose the following limitations but DeAngelis teaches, wherein the one or more parameter adjustments are based on local preferences, wherein the local preferences are determined from one or more users of a specific region (see [0031], [0035] The analytics/insights engine 32 (or other computer system accessing the composite flavor profiles stored in the database 16, such as the food retailer computer system 40) may also be programmed in various embodiments to analyze the geographic region composite flavor profiles to discover unaddressed flavor needs in a geographic region. If a significant portion of the community likes spicy food and the product offering has very few products that are spicy, this may be product gap that can be addressed by a new product. [0036]: the analytic/insight study can help them adjust the taste profile of their product by determining the areas of the taste profile that can be modified to better address their targeted consumers' preferences).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ramachandran and Violino with the system and method of the one or more parameter adjustments are based on local preferences, wherein the local preferences are determined from one or more users of a specific region as taught by DeAngelis so that the product would better address their targeted consumers' preferences (DeAngelis, [0036]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tran (US 20200117690 A1) which describes, an Internet of Thing (IoT) device includes a transceiver coupled to a processor. Contracts can be used with the device to facilitate secure operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629